       Case 2:08-cr-00310-JCJ Document 62 Filed 07/30/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA




UNITED STATES OF AMERICA                      CRIMINAL ACTION

             v.

ERIC WILLIAMS                                 NO.   08-CR-310
 63311-066



                                O R D E R


     AND NOW, this    30th   day of   July, 2021, upon consideration

of Defendant’s Pro Se Motion to Reduce Sentence Pursuant to 18

U.S.C. § 3582(c)(1)(A)(i) (Doc. No. 56), the Government’s

Response in Opposition thereto (Doc. No. 57), and Defendant’s

Reply to the Government’s Response (Doc. No. 60), it is hereby

ORDERED that the Motion is DENIED WITHOUT PREJUDICE as to

Defendant’s right to file a new motion pursuant to 18 U.S.C. §

3582(c)(1)(A).



                                        BY THE COURT:




                                          s/J. Curtis Joyner
                                        J. CURTIS JOYNER, J.
